GAS 24SB              (Rev. 06/18) AmenJcdJu<lgmcnt in a Criminal Case
DC Custody TSR



                                             United States District Court
                                                         SOUTHERN DISTRICT OF GEORGIA
                                                                   SAVANNAH DIVISION

              UNITED STATES OF AMERICA                                           AMENDED JUDGMENT IN A CRIMINAL CASE
                                      V.

                          Marcus Everold Scott.                                  Case Numbers:                  4:16CR00224^
                                                                                                                4:16CR00260-3
                  aka "Marcus Alfonzo Scott,"
                     aka "Dwane Flowers,"                                         USM Number:                   71697-019

                       aka "Black Scott,"
                          aka "Corey Watson"

Date of Original Judgment: January 8. 2019
Reason for Amendment: Correction of Sentence for Clerical Mistake
                            (Fed.R.Crim.P. 36)*                                  Robert P. Phillips, III
THE DEFENDANT:                                                                   Defendant's Attorney

S pleaded guilty to Count I of Docket Number 4:16CR00260-3 and Counts 26 and 27 ofDocket Number 4:16CR00224-4.

The defendant is adjudicated guilty ofthese otfenses:

Title & Section                            Nature of Offense                                                          Offense Ended        Count

Docket No. 4:16CR0Q26O-3
21 U.S.C. § 841(a)(1);                     Conspiracy to possess with intent to distribute and to distribute            June 2016             Is
21 U.S.C.§ 841(b)(1)(C);                   quantities ofcocaine
21 U.S.C. § 846
                                           See Page 2for additional counts ofconviction.
       The defendant is sentenced as provided in pages 2 through _ 9                  ofthis Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on Count(s)
™ Counts I. 28. and 29 of Indictment 4:I6CR00224. and Count 1 of Indictment 4:I6CR003I2 are dismissed as to this defendant on the
    motion of the United States.

           It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attomey of material changes in economic circumstances.

                                                                              January 15,,2^19
                 CO                                                           Date of Imixisition of Judemenl


                 CO
      CJ
                 sz
  i-ri—zn
  U.ici<c
                 a_                                                           Sianature of judge
                 to

               ar                                                             William T. Moore, Jr.
     o":       •ej
                                                                              Judge, U.S. District Court

               c->j                                                           Name and Title of Judge



                                                                                                    /.Sf            /9
                                                                              Dale
